Title: To George Washington from Edmund Randolph, 11 August 1794
From: Randolph, Edmund
To: Washington, George


               
                  
                  Philadelphia August 11. 1794.
               
               E. Randolph presents his respectful compliments to the President, and incloses to him a Boston paper, received this morning, unravelling the mystery of the Marquis of Lansdown’s intended motion. It also contains something of the operations of the belligerent powers.
               Mr Seagrove is now here; and will detain E.R. until the evening with answers to the questions which have been put to him upon the complaints of the Spanish commissioners.  This circumstance will deprive E.R. of the honor of dining with the President to-day.
            